As filed with the Securities and Exchange Commission on January 28, 2010 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 109x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 82 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Focused Growth Portfolio (formerly Large-Cap Portfolio) and SMID-Cap Portfolio have also executed this Registration Statement. ^ Eaton Vance-Atlanta Capital Focused Growth Fund Class A Shares - EAALX Class I Shares ^ - EILGX A non-diversified fund seeking long-term capital growth Eaton Vance-Atlanta Capital SMID-Cap Fund Class A Shares - EAASX Class C Shares - ECASX Class I Shares - EISMX Class R Shares - ERSMX A diversified fund seeking long-term capital growth Prospectus Dated ^ February 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Focused Growth Fund 3 SMID-Cap Fund 6 Important Information Regarding Fund Shares 9 Investment Objectives & Principal Policies and Risks 10 Management and Organization 10 Valuing Shares 11 Purchasing Shares ^ 12 Sales Charges 14 Redeeming Shares 16 Shareholder Account Features ^ 17 Additional Tax Information ^ 19 Financial Highlights ^ 20 Focused Growth Fund ^ 20 SMID-Cap ^ Fund ^ 21 2 Fund Summaries ^ Eaton Vance-Atlanta Capital Focused Growth Fund Investment ^ Objective The Funds investment objective is to seek long-term capital growth. The Fund currently invests its assets in Focused Growth Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 14 of ^ this Prospectus and page ^ 23 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class I Management Fees 0.65% 0.65% Distribution and Service (12b-1) Fees 0.25% n/a Other Expenses % % Total Annual Fund Operating Expenses 1.75% 1.50% Expense Reimbursement )% )% Net Annual Fund Operating Expenses 1.25% 1.00% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. (2) The administrator and sub-adviser have agreed to reimburse the Funds expenses to the extent Total Annual Fund Operating Expenses exceed 1.25% for Class A and 1.00% for Class I. This expense reimbursement will continue through January 31, 2011. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to ^ recoupment . Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $ Class I shares $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 49% of the average value of its portfolio. 3 Principal Investment Strategies The Fund normally invests in the common stocks of approximately 20 to 35 companies. Under normal circumstances, the Fund invests primarily in large company stocks which are companies having market capitalizations that rank among the top 1,000 U.S. companies. The Funds investment objective may not be changed without shareholder approval ^ . The Fund may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks) . The Fund may also lend its securities . In selecting securities, the investment adviser seeks quality growth companies with a demonstrated record of consistent earnings growth. A companys financial quality is determined by analysis of its financial statements and the use of financial quality ratings provided by nationally recognized rating services or as determined by the investment adviser when the company is not rated or when the investment adviser believes the assigned financial quality rating is not an accurate reflection of the companys quality. Quality companies are generally seasoned, meaning they have five or more years of operations. The investment adviser emphasizes quality large growth companies whose stocks are considered to trade at attractive valuations relative to their long-term growth rates. Sustainable earnings growth is determined by rigorous fundamental analysis of a companys financial trends, products and services, industry conditions and other factors. The portfolio ^ managers may utilize recommendations provided by the investment advisers research staff to make buy and sell decisions. The investment adviser may sell a security when its fundamentals deteriorate or when its valuation is no longer attractive relative to its long-term growth rate. Principal Risks Equity Investing Risk. The Funds shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations. If the stock market declines, the value of Fund shares will also likely decline and although stock values can rebound, there is no assurance that values will return to previous levels . Depositary receipts are subject to many of the risks associated with investing in foreign securities including political and economic risks . Issuer Diversification Risk. The Fund is non-diversified which means it may invest a greater percentage of its assets in the securities of a single issuer than funds that are diversified. Non-diversified funds face the risk of focusing investments in a small number of issuers, ^ including being more susceptible to risks ^ affecting such issuers than a more diversified ^ fund might be. ^ Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. ^ Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its ^ objective . An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. 4 Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of two broad-based securities market indices. The returns in the bar chart are for Class I shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower. Updated Fund performance information ^ can be obtained by visiting ^ www.eatonvance.com
